Appeal from a judgment of the County Court of Albany County (McNamara, J.), entered January 6, 2010, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging an October 2008 determination of the Board of Parole denying his request for merit parole release. While the proceeding was pending, he appeared before the Board in March 2009 at which time he was again denied parole release. In view of this, respondents moved to dismiss the petition as moot. Supreme Court granted the motion and this appeal ensued.
We affirm. By reappearing before the Board, petitioner received all the relief to which he was entitled (see Matter of Brown v New York State Bd. of Parole, 72 AD3d 1375 [2010]; Matter of Dobranski v Alexander, 69 AD3d 1091, 1091 [2010]). Accordingly, Supreme Court properly found the matter to be moot. Contrary to petitioner’s claim, we do not find that the exception to the mootness doctrine is applicable here (see Matter of Perez v Alexander, 69 AD3d 1195, 1196 [2010]; Matter of Dobranski v Alexander, 69 AD3d at 1091).
Peters, J.P., Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.